3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 1/20/2021.
Claims 1-18 have been amended.
Claims 19-20 are new.
Claims 1-20 have been examined and rejected based on new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan (US9929949B2) in view of Rodrig (US20100027418A1) in view of Takamura (US20120314651A1).
Regarding Claim 1, Mahadevan discloses a routing method (see FIG. 1, controller with an analyzer), comprising: 
receiving, by a controller, plurality of paths between a first customer-premises equipment and a (Examiners Note: Using BRI consistent with the specification para 36, the limitation “path measurement message” has been interpreted to mean: a path measurement message carries path measurement results of the at least two paths corresponding to the first customer-premises equipment; and the path measurement result includes at least one of a quantity of packets transmitted per second on the path, a path jitter rate, a path delay, a path packet loss rate, and path switching frequency (or path quality measurements). Based on this interpretation, see para 21-22, The network analyzer gathers measurements of network performance metrics, and uses the gathered measurement data to inform decisions about route selections; Communication through a network may be measured using one or more metrics - Latency is the amount of time that elapses between when a sender transmits a packet and the intended receiver processes the packet, i.e., the delay attributable to transmission; also see page 9, The gathered data is then used to determine values for one or more metrics describing portions of one or more routes);
determining, by the controller, a path score of each of the at least two paths (see para 11, as illustrated in FIG. 1, there is a first route through transmission network 114 (a) and a second route through transmission networks 114 (b) and 114(c). The network analyzer gathers data descriptive of these routes; also see para 21-22, The network analyzer gathers measurements of network performance metrics/i.e. path scores, and uses the gathered measurement data to inform decisions about route selections; further at para 53, the network analyzer identifies, based on the aggregated information, one or more routes from the first network to the node in the third network that each satisfies a set of criteria. For example, in some implementations, the criteria is end-to-end latency below a latency threshold and reliability above a reliability threshold); 
determining, by the controller, a routing policy of the first customer-premises equipment based on the path score of each of the (see para 50, the network analyzer or a network controller selects a route or routes from the plurality of potential routes based on the analysis and, sets a routing policy for traffic from the first network through the node in the second network using the selected route); and 
sending, by the controller, the routing policy to the first customer-premises equipment (see para 10, the host may transmit a data packet through the additional network devices 160, which route the data packet to an edge node 164 connecting the service network 118 to a transmission network 114 selected according to a routing policy controlled by the controller).
Mahadevan discloses path measurement results or path metrics between a host and end users through different network paths; and the controller uses a set of criteria to determine the route from a first network to a node in another network (para 53).
based on a preset rule and the path measurement results 
In the same field of endeavor, Rodrig discloses this limitation: see FIG. 1, para 45-47, the historical path quality assessment and prediction system/i.e. representing the controller, provides historical path quality monitoring, assessments, and predictions for path qualities Q1, Q2, etc…The input received from the historical path quality assessment and prediction system is derived from a policy/i.e. preset rule.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of Mahadevan, so as to determine path scores based on a preset rule, as taught by Rodrig, for controlling in-bound path selection from a first communications peer to a second communications peer (see Rodrig, Field of Disclosure).
Mahadevan discloses path measurement results different network paths i.e. one or more metrics describing portions of one or more routes.
Mahadevan in view of Rodrig does not disclose: the path measurement message comprises path measurement results.
In the same field of endeavor, Takamura discloses this limitation: see para 69, The communication path selecting unit 160 (from the communication control device 100 of  Fig. 1 with details in FIG. 6) makes a wireless communication path list, with respect to the communication path candidates. By selecting the access point candidates, the access points to which the wireless communication terminal can be connected can be specified in full detail. As a result, the wireless communication paths can be selected from the plurality of wireless communication path candidates that can be used by the wireless communication terminal.. and at para 71, The communication path selecting unit transmits a connection confirmation instruction/i.e. representing the single path measurement message (or instruction), to the wireless communication terminal and the processing executing device obtains the measurement result of the communication quality. As such, the wireless communication paths are selected from only the wireless communication path candidates satisfying the predetermined communication quality/i.e. path measurement results; also see para 49. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Mahadevan and Rodrig, so the path measurement message comprises path measurement results, as taught by Takamura, so that the resources of the wireless communication terminal can be sufficiently used when the communication service is provided, and a communication service of high quality can be realized (see Takamura, Conclusion, para 158).

Regarding Claims 2, 11, Mahadevan discloses: 
obtaining, by the controller, historical path scores for each of the at least two paths at two or more historical moments before a current time point (see para 40, the network analyzer or controller validates information against historical trends from previous measurements); predicting a score change trend for each of the paths based on the obtained historical path scores; and determining a future path score for each of the path at a future moment after the current time point based on the score change trend of a corresponding path (see para 43,  the network analyzer or controller extrapolates trends and generates predictions about how the network will look if those trends progress); 
Mahadevan does not disclose details regarding: determining the path score of each each path based on a corresponding path measurement result, the historical path scores, the future path score of the corresponding path and 
In the same field of endeavor, Rodrig discloses this limitation: see FIG. 1, para 45-49, the historical path quality assessment and prediction system can provide, for example, historical path quality monitoring, assessments, and predictions for path qualities Q1, Q2, etc…The input received from the historical path quality assessment and prediction system is derived from one or more of historical measurements, policy/i.e. preset rule, assessments, and selection algorithms. These can include one or more of historical perspectives, measurements taken over a period of time, or continuous measurements from a point in time to the present time… The historical path quality assessment and prediction system provides an important advantage of looking at past information to obtain a better understanding of the quality Q1, Q2 of the available paths/i.e. representing the path score of each path. The historical path quality assessment and prediction system takes into account historical perspectives, such as historical measurements, monitoring, and whatever indications or information is available with respect to the path quality that have been taken over time, instead of simply looking at the current point in time and performing simple connectivity and round trip time checks… using this data and assessments, the present invention can provide a prediction of a future path quality, for example, over the next few minutes, instead of simply looking at the current point in time and performing simple connectivity and round trip time checks.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of Mahadevan, so as to determine a path score of each of the at least two paths based on a preset rule and the path measurement results by calculating, the path score of the path based on a path measurement result, the historical path scores, and the future path score of the path and according to the preset rule as taught by Rodrig, for controlling in-bound path selection from a first communications peer to a second communications peer based on an input from a historical path quality assessment and prediction system (see Rodrig, Field of Disclosure).

Regarding Claims 3, 8, 12 and 17, Mahadevan discloses: the path measurement results comprises at least one of path traffic, a path jitter rate, a path delay, (see para 22, Communication through a network may be measured using one or more metrics. For example, throughput is the amount of information, e.g., number of bits that is transmitted over a portion of the network in a fixed period of time/i.e. path traffic… Latency is the amount of time that elapses between when a sender transmits a packet and the intended receiver processes the packet, i.e., the delay attributable to transmission).

Regarding Claims 4, 13, Mahadevan discloses: sending, by the controller, a measurement notification message to the first customer-premises equipment, wherein the measurement notification message comprises at least one of (see para 22, Communication through a network may be measured using one or more metrics. For example, throughput is the amount of information, e.g., number of bits that is transmitted over a portion of the network in a fixed period of time/i.e. path traffic… Latency is the amount of time that elapses between when a sender transmits a packet and the intended receiver processes the packet, i.e., the delay attributable to transmission… lag may occur when latency exceeds some tolerance threshold… Packet delay variation (i.e., transmission jitter) is variation in latency over time, e.g., where packets arrive in bursts or with inconsistent delay), 

Regarding Claim 7, Mahadevan discloses a routing method comprising: 
measuring, by a first customer-premises equipment, a plurality of paths between the first customer-premises equipment and a second customer-premises equipment (Examiners Note: Using BRI consistent with the specification para 36, the limitation “path measurement message” has been interpreted to mean: a path measurement message carries path measurement results of the at least two paths corresponding to the first customer-premises equipment; and the path measurement result includes at least one of a quantity of packets transmitted per second on the path, a path jitter rate, a path delay, a path packet loss rate, and path switching frequency (or path quality measurements). Based on this interpretation, see page 13, para 40-50, the topology analyzer/controller, is assisted by remote applications that run traceroute routines from disparate network vantage points… end devices/i.e. the CPEs, may similarly perform a traceroute towards the service network 118 and report the routes to the topology analyzer; and para 21-22, The network analyzer gathers measurements of network performance metrics/i.e. from customer premise equipments, and uses the gathered measurement data to inform decisions about route selections; Communication through a network may be measured using one or more metrics - Latency is the amount of time that elapses between when a sender transmits a packet and the intended receiver processes the packet, i.e., the delay attributable to transmission; also see page 9, The gathered data is then used to determine values for one or more metrics describing portions of one or more routes); 
generating, by the first customer-premises equipment, a path measurement message based on the carrying a path measurement result of each of the paths  (see para 11, as illustrated in FIG. 1, there is a first route through transmission network 114 (a) and a second route through transmission networks 114 (b) and 114(c). The network analyzer gathers data descriptive of these routes; also see para 53, the network analyzer identifies, based on the aggregated information, one or more routes from the first network to the node in the third network that each satisfies a set of criteria/i.e. representing a preset rule. For example, the criteria is end-to-end latency below a latency threshold and reliability above a reliability threshold);
sending, by the first customer-premises equipment, the path measurement message to a controller (see para 21-22, The network analyzer gathers/i.e. receives from CPE, measurements of network performance metrics, and uses the gathered measurement data to inform decisions about route selections); 
receiving, by the first customer-premises equipment, a routing policy from the controller in response to the path measurement message, and (see para 10, the host may transmit a data packet through the additional network devices 160, which route the data packet to an edge node connecting the service network to a transmission network 114, selected according to a routing policy controlled by the controller/i.e. to an end device or CPE).
Mahadevan discloses path measurement results or path metrics between a host and end users through different network paths; and the controller uses a set of criteria to determine the route from a first network to a node in another network (para 53).
Mahadevan does not disclose the underlined claim limitation: when a path measurement result of any of the at least two paths meets a preset condition, generating, by the first customer-premises equipment, a path measurement message based on the path measurement result of each path, wherein the path measurement message carries the path measurement result of each path
In the same field of endeavor, Rodrig discloses this limitation: see FIG. 1, para 45-47, the historical path quality assessment and prediction system/i.e. representing the controller, provides historical path quality monitoring, assessments, and predictions for path qualities Q1, Q2, etc…The input received from the historical path quality assessment and prediction system is derived from a policy/i.e. preset rule.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of (see Rodrig, Field of Disclosure).
Mahadevan discloses path measurement results different network paths i.e. one or more metrics describing portions of one or more routes.
Mahadevan in view of Rodrig does not disclose: to obtain a path measurement result of each of the paths
In the same field of endeavor, Takamura discloses this limitation: see para 69, The communication path selecting unit 160 (from the communication control device 100 of  Fig. 1 with details in FIG. 6) makes a wireless communication path list, with respect to the communication path candidates. By selecting the access point candidates, the access points to which the wireless communication terminal can be connected can be specified in full detail. As a result, the wireless communication paths can be selected from the plurality of wireless communication path candidates that can be used by the wireless communication terminal.. and at para 71, The communication path selecting unit transmits a connection confirmation instruction/i.e. representing the single path measurement message (or instruction), to the wireless communication terminal and the processing executing device obtains the measurement result of the communication quality. As such, the wireless communication paths are selected from only the wireless communication path candidates satisfying the predetermined communication quality/i.e. path measurement results; also see para 49. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Mahadevan and Rodrig, so the path measurement message comprises path measurement results, as taught by Takamura, so that the resources of the wireless communication terminal can be sufficiently used when the communication service is provided, and a communication service of high quality can be realized (see Takamura, Conclusion, para 158).

Regarding Claims 9, 18, Mahadevan discloses: 
receiving a measurement notification message which comprises a traffic measurement threshold, a jitter measurement threshold, a delay measurement threshold, a packet loss measurement threshold, and/or (see para 22, Communication through a network may be measured using one or more metrics. For example, throughput is the amount of information, e.g., number of bits that is transmitted over a portion of the network in a fixed period of time/i.e. path traffic… Latency is the amount of time that elapses between when a sender transmits a packet and the intended receiver processes the packet, i.e., the delay attributable to transmission… lag may occur when latency exceeds some tolerance threshold… Packet delay variation (i.e., transmission jitter) is variation in latency over time, e.g., where packets arrive in bursts or with inconsistent delay); and 
in any path measurement result, responsive to path traffic exceeding the traffic measurement threshold, a jitter rate exceeding the jitter measurement threshold, a delay exceeding the delay measurement threshold, a packet loss rate exceeding the packet loss measurement threshold, or switching frequency exceeding the switching threshold (see para 53, the network analyzer identifies, based on the aggregated information, one or more routes from the first network to the node in the third network that each satisfies a set of criteria. For example, the criteria is end-to-end latency below a latency threshold and reliability above a reliability threshold, or reliability is a function of stability, packet delay variation, and retransmission rates), .
Mahadevan discloses path measurement results or path metrics between a host and end users through different network paths; and the controller uses a set of criteria to determine the route from a first network to a node in another network (para 53).
Mahadevan does not disclose the underlined claim limitation: determining that the path measurement result meets the preset condition. 
In the same field of endeavor, Rodrig discloses this limitation: see FIG. 1, para 45-47, the historical path quality assessment and prediction system/i.e. representing the controller, provides historical path quality monitoring, assessments, and predictions for path qualities Q1, Q2, etc…The input received from the historical path quality assessment and prediction system is derived from a policy/i.e. preset rule.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of Mahadevan, so as to determine path scores based on a preset rule, as taught by Rodrig, for controlling in-bound path selection from a first communications peer to a second communications peer (see Rodrig, Field of Disclosure).

Regarding Claim 10, Mahadevan discloses a routing apparatus (see FIG. 6, para 12, computing system for controller/routing apparatus) comprising: 
a memory configured to store a program (see FIG. 6, memory 144); and 
a processor coupled to the memory and configured to execute the program (see FIG. 6 processor coupled to memory), the processor further configured to, responsive to executing the program: 
receive a plurality of paths between a first customer-premises equipment and a second customer-premises equipment (Examiners Note: Using BRI consistent with the specification para 36, the limitation “path measurement message” has been interpreted to mean: a path measurement message carries path measurement results of the at least two paths corresponding to the first customer-premises equipment; and the path measurement result includes at least one of a quantity of packets transmitted per second on the path, a path jitter rate, a path delay, a path packet loss rate, and see para 21-22, The network analyzer gathers measurements of network performance metrics, and uses the gathered measurement data to inform decisions about route selections; Communication through a network may be measured using one or more metrics - Latency is the amount of time that elapses between when a sender transmits a packet and the intended receiver processes the packet, i.e., the delay attributable to transmission);; 
determine a path score of each of the (see para 11, as illustrated in FIG. 1, there is a first route through transmission network 114 (a) and a second route through transmission networks 114 (b) and 114(c). The network analyzer gathers data descriptive of these routes; also see para 21-22, The network analyzer gathers measurements of network performance metrics/i.e. path scores, and uses the gathered measurement data to inform decisions about route selections; further at para 53, the network analyzer identifies, based on the aggregated information, one or more routes from the first network to the node in the third network that each satisfies a set of criteria. For example, in some implementations, the criteria is end-to-end latency below a latency threshold and reliability above a reliability threshold), wherein 
determine a routing policy of the first customer-premises equipment based on the path score of each of the see para 50, the network analyzer or a network controller selects a route or routes from the plurality of potential routes based on the analysis and, sets a routing policy for traffic from the first network through the node in the second network using the selected route); and 
send the routing policy to the first customer- premises equipment. (see para 10, the host may transmit a data packet through the additional network devices 160, which route the data packet to an edge node 164 connecting the service network 118 to a transmission network 114 selected according to a routing policy controlled by the controller).
Mahadevan discloses path measurement results or path metrics between a host and end users through different network paths; and the controller uses a set of criteria to determine the route from a first network to a node in another network (para 53).
Mahadevan does not disclose the underlined claim limitation: determining, by the controller, a path score of each of the at least two paths based on a preset rule and the path measurement results 
In the same field of endeavor, Rodrig discloses this limitation: see FIG. 1, para 45-47, the historical path quality assessment and prediction system/i.e. representing the controller, provides historical path quality monitoring, assessments, and predictions for path qualities Q1, Q2, etc…The input received from the historical path quality assessment and prediction system is derived from a policy/i.e. preset rule.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of Mahadevan, so as to determine path scores based on a preset rule, as taught by Rodrig, for controlling in-bound path selection from a first communications peer to a second communications peer (see Rodrig, Field of Disclosure).
Mahadevan discloses path measurement results different network paths i.e. one or more metrics describing portions of one or more routes.
Mahadevan in view of Rodrig does not disclose: the path measurement message comprises path measurement results.
In the same field of endeavor, Takamura discloses this limitation: see para 69, The communication path selecting unit 160 (from the communication control device 100 of  Fig. 1 with details in FIG. 6) makes a wireless communication path list, with respect to the communication path candidates. By selecting the access point candidates, the access points to which the wireless communication terminal can be connected can be specified in full detail. As a result, the wireless communication paths can be selected from the plurality of wireless communication path candidates that can be used by the wireless communication terminal.. and at para 71, The communication path selecting unit transmits a connection confirmation instruction/i.e. representing the single path measurement message (or instruction), to the wireless communication terminal and the processing executing device obtains the measurement result of the communication quality. As such, the wireless communication paths are selected from only the wireless communication path candidates satisfying the predetermined communication quality/i.e. path measurement results; also see para 49. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Mahadevan and Rodrig, so the path measurement message comprises path measurement results, as taught by Takamura, so that the resources of the wireless communication terminal can be sufficiently used when the communication service is provided, and a communication service of high quality can be realized (see Takamura, Conclusion, para 158).

Regarding Claim 16, Mahadevan discloses a routing apparatus, wherein the apparatus is a first customer-premises equipment (see para 12, FIG. 6 computing system suitable for end device/i.e. customer premise equipment) and comprises: 
a memory configured to store a program (see FIG. 6, memory 144); and 
a processor coupled to the memory and configured to execute the program (see FIG. 6 processor coupled to memory), the processor further configured to, responsive to executing the program: 
measure a plurality of paths between the first customer-premises equipment and a second customer- premises equipment[[,]] (Examiners Note: Using BRI consistent with the specification para 36, the limitation “path measurement message” has been interpreted to mean: a path measurement message carries path measurement results of the at least two paths corresponding to the first customer-premises equipment; and the path measurement result includes at least one of a quantity of packets transmitted per second on the path, a path jitter rate, a path delay, a path packet loss rate, and path switching frequency (or path quality measurements). Based on this interpretation, see page 13, para 40-50, the topology analyzer/controller, is assisted by remote applications that run traceroute routines from disparate network vantage points… end devices/i.e. the CPEs, may similarly perform a traceroute towards the service network 118 and report the routes to the topology analyzer; see para 21-22, The network analyzer gathers measurements of network performance metrics/i.e. from customer premise equipments, and uses the gathered measurement data to inform decisions about route selections; Communication through a network may be measured using one or more metrics - Latency is the amount of time that elapses between when a sender transmits a packet and the intended receiver processes the packet, i.e., the delay attributable to transmission; also see page 9, The gathered data is then used to determine values for one or more metrics describing portions of one or more routes);
generate a path measurement message carrying a path measurement result of each of the paths (see para 11, as illustrated in FIG. 1, there is a first route through transmission network 114 (a) and a second route through transmission networks 114 (b) and 114(c). The network analyzer gathers data descriptive of these routes; also see para 53, the network analyzer identifies, based on the aggregated information, one or more routes from the first network to the node in the third network that each satisfies a set of criteria/i.e. representing a preset rule. For example, the criteria is end-to-end latency below a latency threshold and reliability above a reliability threshold); , 
send the path measurement message to a controller (see para 21-22, The network analyzer gathers/i.e. receives from CPE, measurements of network performance metrics, and uses the gathered measurement data to inform decisions about route selections); 
receive a routing policy from the controller in response to the path measurement message; and select, a path for transmitting a data packet of each service application from the paths according to the routing policy (see para 10, the host may transmit a data packet through the additional network devices 160, which route the data packet to an edge node connecting the service network to a transmission network 114, selected according to a routing policy controlled by the controller/i.e. to an end device or CPE).
Mahadevan discloses path measurement results or path metrics between a host and end users through different network paths; and the controller uses a set of 
Mahadevan does not disclose the underlined claim limitation: when a path measurement result of any of the at least two paths meets a preset condition, generating, by the first customer-premises equipment, a path measurement message based on the path measurement result of each path, wherein the path measurement message carries the path measurement result of each path
In the same field of endeavor, Rodrig discloses this limitation: see FIG. 1, para 45-47, the historical path quality assessment and prediction system/i.e. representing the controller, provides historical path quality monitoring, assessments, and predictions for path qualities Q1, Q2, etc…The input received from the historical path quality assessment and prediction system is derived from a policy/i.e. preset rule.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of Mahadevan, so as to determine path scores based on a preset rule, as taught by Rodrig, for controlling in-bound path selection from a first communications peer to a second communications peer (see Rodrig, Field of Disclosure).
Mahadevan discloses path measurement results different network paths i.e. one or more metrics describing portions of one or more routes.
Mahadevan in view of Rodrig does not disclose: to obtain a path measurement result of each of the paths
see para 69, The communication path selecting unit 160 (from the communication control device 100 of  Fig. 1 with details in FIG. 6) makes a wireless communication path list, with respect to the communication path candidates. By selecting the access point candidates, the access points to which the wireless communication terminal can be connected can be specified in full detail. As a result, the wireless communication paths can be selected from the plurality of wireless communication path candidates that can be used by the wireless communication terminal.. and at para 71, The communication path selecting unit transmits a connection confirmation instruction/i.e. representing the single path measurement message (or instruction), to the wireless communication terminal and the processing executing device obtains the measurement result of the communication quality. As such, the wireless communication paths are selected from only the wireless communication path candidates satisfying the predetermined communication quality/i.e. path measurement results; also see para 49. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Mahadevan and Rodrig, so the path measurement message comprises path measurement results, as taught by Takamura, so that the resources of the wireless communication terminal can be sufficiently used when the (see Takamura, Conclusion, para 158).

Regarding Claims 19 and 20, Mahadevan in view of Rodrig does not disclose details regarding: measuring the plurality of paths between the first customer-premises equipment and the second customer-premises equipment is responsive to 11Atty. Docket: 4657-87000 (85214189US04) receiving a measurement notification message from the controller, and wherein the measurement notification message comprises a traffic measurement threshold, a jitter measurement threshold, a delay measurement threshold, a packet loss measurement threshold, or a switching threshold.  
Examiners Note: Using BRI consistent with the specification, the limitations “the measurement notification message comprises a traffic measurement threshold, a jitter measurement threshold, a delay measurement threshold, a packet loss measurement threshold, or a switching threshold” have been interpreted to represent “communication quality”. Based on this interpretation, and in the same field of endeavor, Takamura discloses this limitation: para 71, The communication path selecting unit/i.e. representing the controller, transmits a connection confirmation instruction/i.e. representing the measurement notification message, to the wireless communication terminal and the processing executing device obtains the measurement result of the communication quality. As such, the wireless communication paths are selected from only the wireless communication path candidates satisfying the predetermined communication quality. 
(see Takamura, Conclusion, para 158).

Claims 5-6, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan in view of Rodrig in view of Takamura, further in view of Xiao (US20150381459A1).
Regarding Claims 5, 14, Mahadevan discloses: an original routing policy of the first customer-premises equipment comprises at least one (see para 24, the network analyzer measures network traffic between the access node and one or more of the host. In some instances, an access node participates in data flows with multiple devices in the service networks/i.e. service application – at para 18, The service network is home to a host that provides a service to the end devices. For example, the host may be an e-mail server, a file server, a web-page server, or any other network service host. The network analyzer can compare measurements of performance for these different flows/i.e. primary path and a secondary path as detailed in FIG. 1 for two transmission networks 114a and 114b, and contrast them to improve association of the measurements to particular portions of the network); 
Mahadevan in view of Rodrig in view of Takamura do not disclose details regarding: the determining, by the controller, a routing policy of the first customer-premises equipment based on the path score of each of the at least two paths comprises: determining, by the controller, a service application whose priority is higher than a preset priority in the at least one service application, as a target application, wherein a primary path corresponding to the target application is a first path; determining, by the controller, a path score of the first path; and when the path score of the first path is less than a second threshold, changing, by the controller, the primary path corresponding to the target application from the first path to any path whose path score is greater than a first threshold, to obtain a new routing policy of the first customer-premises equipment.
In the same field of endeavor, Xiao discloses this limitation: see para 118, by knowing the estimated bandwidth for different paths/i.e. the path score for Primary path and secondary path, a controller that interacts with a pair of forwarding elements of a network can decide which path to use/i.e. switching or selecting different paths, for packets that are associated with different data flows (e.g., elephant flows, mouse flows, etc.)/i.e. representing service or target application that has higher priority. For example in some embodiments, the network manager can decide to route a data flow from a first endpoint device to a second endpoint device through a particular routing path when an estimated bandwidth of the particular routing path is more than a threshold amount or less than a threshold amount/i.e. obtaining a new routing policy.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Mahadevan, Rodrig and Takamura, so that a primary path corresponding to the target application is a first path; determining a path score of the first path; and when the path score of the first path is less than a threshold, changing the primary path corresponding to the target application from the first path to any path whose path score is greater than a threshold, to obtain a new routing policy of the first customer-premises equipment, as taught by Xiao, so that one set of packets belonging to a particular data flow is not held behind a routing path that is used by another set of packets belonging to another data flow for a prolonged period of time (see Xiao, para 119).

Regarding Claims 6, 15, Mahadevan discloses: an original routing policy of the first customer-premises equipment comprises at least one (see para 24, the network analyzer measures network traffic between the access node and one or more of the host. In some instances, an access node participates in data flows with multiple devices in the service networks/i.e. service application – at para 18, The service network is home to a host that provides a service to the end devices. For example, the host may be an e-mail server, a file server, a web-page server, or any other network service host. The network analyzer can compare measurements of performance for these different flows/i.e. primary path and a secondary path as detailed in FIG. 1 for two transmission networks 114a and 114b, and contrast them to improve association of the measurements to particular portions of the network); 
Mahadevan in view of Rodrig do not disclose details regarding: the determining, by the controller, a routing policy of the first customer-premises equipment based on the path score of each of the at least two paths comprises: determining, by the controller, a service application whose priority is higher than a preset priority in the at least one service application, as a target application, wherein a primary path corresponding to the target application is a first path; determining, by the controller, a path score of the first path; and when the path score of the first path is less than a second threshold, changing, by the controller, the primary path corresponding to the target application from the first path to any path whose path score is greater than a first threshold, to obtain a new routing policy of the first customer-premises equipment.
In the same field of endeavor, Xiao discloses this limitation: see para 118, by knowing the estimated bandwidth for different paths/i.e. the path score for Primary path and secondary path, a controller that interacts with a pair of forwarding elements of a network can decide which path to use/i.e. switching or selecting different paths, for packets that are associated with different data flows (e.g., elephant flows, mouse flows, etc.)/i.e. representing service or target application that has higher priority. For example in some embodiments, the network manager can decide to route a data flow from a first endpoint device to a second endpoint device through a particular routing path when an estimated bandwidth of the particular routing path is more than a threshold amount or less than a threshold amount/i.e. obtaining a new routing policy.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Mahadevan, Rodrig and Takamura, so that a primary path corresponding to the target application is a first path; determining a path score of the first path; and when the path score of the first path is less than a threshold, changing the primary path corresponding to the target application from the first path to any path whose path score is greater than a threshold, to obtain a new routing policy of the first customer-premises equipment, as taught by Xiao, so that one set of packets belonging to a particular data flow is not held behind a routing path that is used by another set of packets belonging to another data flow for a prolonged period of time (see Xiao, para 119).

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive as detailed below:


On pages 18-19, regarding claims 2 and 11, the Applicant argues that: “Rodrig fails to disclose how its prediction it utilized, and it is not necessarily the case that a future path score is used in calculating a path score as required by claim 2.”
The Examiner respectfully disagrees. Rodrig, at para see FIG. 1, para 45-49, the historical path quality assessment and prediction system can provide, for example, historical path quality monitoring, assessments, and predictions for path qualities Q1, Q2, etc…The input received from the historical path quality assessment and prediction system is derived from one or more of historical measurements, policy/i.e. preset rule, assessments, and selection algorithms. These can include one or more of historical perspectives, measurements taken over a period of time, or continuous measurements from a point in time to the present time… The historical path quality assessment and prediction system provides an important advantage of looking at past information to obtain a better understanding of the quality Q1, Q2 of the available paths/i.e. representing the path score of each path. The historical path quality assessment and prediction system takes into account historical perspectives, such as historical measurements, monitoring, and whatever indications or information is available with respect to the path quality that have been taken over time, instead of simply …using this data and assessments, the present invention can provide a prediction of a future path quality, for example, over the next few minutes, instead of simply looking at the current point in time and performing simple connectivity and round trip time checks. Rodrig clearly discloses that historical path quality is used to predict a future path quality, and hence the combination of Mahadevan and Rodrig clearly discloses claims 2 and 11.

On pages 19-21, regarding claims 7-9 and 16-18, the Applicant argues that: “Mahadevan and Rodrig also fail to render obvious claims 7-9 and 16-18 because Mahadevan and Rodrig fail to disclose customer-premises equipment (or a processor of an apparatus) generating a path measurement message carrying path measurement results, where the path measurement message is generated responsive to any path measurement result for any of the paths meeting a preset condition.”
The Examiner respectfully disagrees, the limitation “customer-premises equipment (or a processor of an apparatus) generating a path measurement message carrying path measurement results” is disclosed by Mahadevan at page 13, para 40-50, the topology analyzer/controller, is assisted by remote applications that run traceroute routines from disparate network vantage points… end devices/i.e. the CPEs, may similarly perform a traceroute towards the service network 118 and report the routes to the topology analyzer; and para 21-22, The network analyzer gathers measurements of network performance 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DEEPA BELUR/Primary Examiner, Art Unit 2472